DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5, 7-10, and 13-23 are pending in the application.
	Claims 14 and 22 were previously withdrawn as being drawn to a non-elected species; however, they have been rejoined with the Examiner’s Amendment below.
	In Applicant’s response filed 10 June 2022, claims 4, 6, and 11-12; and claims 1, 5, 9, 13, 21, and 23 were amended.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis D. Boone (Reg. No. 52,635) on 27 July 2022.

The application has been amended as follows: 




In the Claims
Claim 14 was rejoined.

Claim 21 was amended as follows:
	--21.  The set as claimed in claim 20, wherein the flexible tongue is configured to be attached to the  cylindrical shaped part before the first element is assembled to the second element.--

Claim 22 was rejoined.

Claim 23 was amended as follows:
	--23.  The set as claimed in claim 1, wherein the flexible tongue is configured to exert a spring force, in the locked position, on the tongue groove at least at two opposite positions of the  cylindrical shaped part.--

In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Fig. 3B:
proper cross-hatching will be added to the figure
ref. no. “34” and its lead line will be deleted
the remaining ref. nos. and lead lines will be adjusted such that the properly match up with the elements of the figure



In Fig. 4B:
proper cross-hatching will be added to the figure
ref. no. “34” and its lead line will be deleted
In Fig. 5B:
ref. no. “34” (both instances) and its lead line will be deleted
In Fig. 6B:
ref. no. “34” and its lead line will be deleted
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-3, 5, 7-10, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 10 June 2022 with respect to the prior art applied in the Office Action mailed 13 December 2021 is persuasive, as the prior art references previously applied no longer anticipate or render obvious independent claim 1, as amended by Applicant.
Accordingly, independent claim 1 is considered allowable over the prior art of record for at least these reasons.  The remaining dependent claims are considered allowable at least due to their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678